NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARISSA DAWN WILSON,                           No.    19-17204

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00150-EJM

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Eric J. Markovich, Magistrate Judge, Presiding

                            Submitted October 7, 2021**


Before: THOMAS, Chief Judge; HAWKINS and McKEOWN, Circuit Judges.

      Charissa Dawn Wilson appeals pro se the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for Supplemental

Security Income benefits under Title XVI of the Social Security Act. 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291 and 42 U.S.C. § 405(g). We review de novo, and the Commissioner's

decision must be affirmed if supported by substantial evidence, and if the

Commissioner applied the correct legal standards. Attmore v. Colvin, 827 F.3d

872, 875 (9th Cir. 2016). If the evidence is “susceptible to more than one rational

interpretation,” we are required to affirm. Id. (citation omitted). We affirm.

      Contrary to Wilson’s contention, the ALJ considered all her alleged

impairments at step two of the analysis. By definition, an impairment is “severe”

at step two if it “it significantly limits the claimant's ‘physical or mental ability to

do basic work activities.’” Ford v. Saul, 950 F.3d 1141, 1148 (9th Cir. 2020)

(citing 20 C.F.R. § 404.1522(a)). Substantial evidence supports the ALJ’s analysis

of Wilson’s impairments in light of this standard and the medical record.

      Substantial evidence also supports the ALJ’s conclusion at step three that

none of Wilson’s severe impairments met or medically equaled a listing. Wilson

points to the diagnoses she has received, but “the ALJ ‘will not consider your

impairment to be one listed in Appendix 1 solely because it has the diagnosis of a

listed impairment. It must also have the findings shown in the Listing of that

impairment.” Key v. Heckler, 754 F.2d 1549–50 (9th Cir. 1985) (citing with

emphasis 20 C.F.R. § 404.1525(d)). Wilson does not challenge the ALJ’s

                                            2                                     17-16254
conclusion that the relevant mandatory findings were not satisfied.

      Wilson’s claim that the ALJ ignored “medical opinions” is not supported by

the record. Wilson’s treatment records offered diagnoses and clinical findings, but

none of Wilson’s treating sources provided an opinion that contained the relevant

assessment of her limitations and restrictions. The only opinions in the record

were those of the state agency doctors who reviewed Wilson’s records, and the

psychologist who performed a consultative examination. Substantial evidence

supports the ALJ’s decision to give these opinions – none of which found a need

for significant work restrictions – some weight in determining Wilson’s residual

functional capacity.

      Wilson also argues that the ALJ wrongfully ignored the testimony of the

vocational expert who, responding to Wilson’s own hypothetical, opined that

someone who needed frequent breaks amounting to half a day, and who missed a

week of work each month, could not find competitive employment. An ALJ “is

free to accept or reject restrictions in a hypothetical question that are not supported

by substantial evidence.” Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006)

(citation omitted). Because the medical record did not provide substantial

evidence in support of these limitations, the ALJ was free to ignore the testimony

                                           3                                    17-16254
based on them. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989)

(“The ALJ is not bound to accept as true the restrictions presented in a hypothetical

question propounded by [claimant].”)

      Wilson claims that the ALJ did not develop the record with respect to her

mental health conditions because nothing was done after she provided the agency

with a one-page list of her new provider’s diagnostic codes. But Wilson took no

action to assure that records from her new provider were produced, despite being

asked repeatedly about new evidence. An ALJ’s duty to develop the record is

triggered “only when there is ambiguous evidence or when the record is inadequate

to allow for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001). Even if the ALJ had received the diagnostic codes,

they would not have created an ambiguity or conflict with the other mental health

evidence in the record. Accordingly, Wilson’s “Motion for Adverse Inference”

(Docket No. 7) is denied.

      We do not reach Wilson’s claim that she is entitled to Child Disability

Insurance Benefits under Title II of the Social Security. This claim is waived

because Wilson did not meaningfully raise it before the district court, see Ford,

950 F.3d at 1158 n.12, and because the record contains no medical evidence

                                         4                                      17-16254
concerning Wilson’s limitations prior to age 22.

      AFFIRMED.




                                         5         17-16254